Name: Commission Regulation (EEC) No 3400/83 of 1 December 1983 fixing the reference prices for the period 16 December 1983 to 31 August 1984 in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 337/14 , Official Journal of the European Communities 2. 12. 83 COMMISSION REGULATION (EEC) No 3400/83 of 1 December 1983 fixing the reference prices for the period 16 December 1983 to 31 August 1984 in the wine sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, since special reference prices are to be fixed for products in accordance with their special characte ­ ristics or uses, such prices should be fixed for wines of the Riesling or Sylvaner variety and for liqueur wines to be used in the preparation of products other than those falling within heading No 22.05 of the Common Customs Tariff ; whereas, lastly, a fixed amount corres ­ ponding to the normal costs of market preparation must be established so that it can be added to the reference prices of the various products in cases where they are put up in containers of two litres or less ; Whereas the reference prices should be fixed in accordance with the criteria laid down in Council Regulation (EEC) No 344/79(0 ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1595/83 (2), and in particular Article 17(6) thereof, Whereas Article 17 (1 ) of Regulation (EEC) No 337/79 provides that a reference price for red wine and a reference price for white wine must be fixed annually ; whereas these reference prices must be fixed on the basis of the guide price for the types of red and white table wine most representative of Community produc ­ tion plus the costs incurred in bringing Community wines to the same marketing stage as imported wines ; Whereas the types of table wine most representative of Community production are types R I and A I as defined in Articles 1 and 2 of Council Regulation (EEC) No 340/79 (3); Whereas the costs, with the exception of those in respect of losses incurred in bringing Community wines to the same marketing stage as imported wines, to be established as specified in Article 4 of Regulation (EEC) No 344/79, may be assessed at a standard rate ; whereas these costs and the other factors to be consi ­ dered have increased since the last occasion on which prices were fixed ; Whereas the guide prices for these types of wine are set out in Article 1 of Council Regulation (EEC) No 1596/83 (4) ; Whereas the reference prices for liqueur wines, which are fixed by the hectolitre, must be established having regard to the price level ruling in the Community for the product in question ; whereas a total dry extract exceeding the normal limits is a characteristic feature of certain liqueur wines falling within subheading 22.05 C II of the Common Customs Tariff ; whereas, pursuant to the rules in Additional Note 6 to Chapter 22 of the Common Customs Tariff, the said liqueur wines are not classified in the category corresponding to their alcoholic strength but in the next higher cate ­ gory, and are therefore subject to a higher reference price than that fixed for the category "which corres ­ ponds to their alcoholic strength ; whereas, moreover, the mechanism referred to above does not apply to certain competing liqueur wines falling within sub ­ headings 22.05 C III and 22.05 C IV ; whereas, in view of the large volume of imports of the said wines, reference prices should be fixed for these wines so as to ensure equality of treatment between the various liqueur wines ; whereas, a flat-rate of 4,5 % is provided for liqueur wines ; Whereas the third subparagraph of Article 17(1 ) of Regulation (EEC) No 337/79 provides that reference prices are also to he fixed for grape juice (including grape must) falling within subheading 20.07 B I of the Common Customs Tariff, for grape juice (including concentrated grape must) falling within subheadings 20.07 A I and B I of the Common Customs Tariff, for alcohol-muted fresh grape must as defined in Addi ­ tional Note 4 (a) to Chapter 22 of the Common Customs Tariff, for wines fortified for distillation as defined in Additional Note 4 (b) to Chapter 22 of the Common Customs Tariff, and for liqueur wines as defined in Additional Note 4 (c) to Chapter 22 of the Common Customs Tariff ; (') OJ No L 54, 5 . 3 . 1979, p. 1 . 0 OJ No L 163, 22. 6 . 1983, p. 48 . (3) OJ No L 54, 5. 3 . 1979, p. 60. (4) OJ No L 163, 22. 6 . 1983, p. 51 . 0 OJ No L 54, 5. 3 . 1979, p. 67. No L 337/ 152. 12. 83 Official Journal of the European Communities Whereas the Management Committee for Wine has not delivered an opinion within the time limit set by its chairman, (b) other : 75,20 ECU/hl, 22.05 C IV : 92 ECU/hl, 22.05 C V : 99,30 ECU/hl ; 7 . liqueur wine as defined in Additional Note 4 (c) to Chapter 22 of the Common Customs Tariff intended for processing into products not falling within heading No 22.05 of the Common Customs Tariff : 22.05 C II : 60,60 ECU/hl, 22.05 C III : 64,80 ECU/hl, 22.05 C IV : 78,40 ECU/hl, 22.05 C V : 86,70 ECU/hl . B. Products falling within heading No 20.07 of the Common Customs Tariff : 1 . grape juice (including grape must), concentrated or not, with an added sugar content not exceeding 30 % by weight, falling within subheadings 20.07 A I and B I of the Common Customs Tariff : (a) white : 3,84 ECU per % vol of potential alcoholic strength per hectolitre ; (b) other : 4,07 ECU per % vol of potential alcoholic strength per hectolitre ; 2 . grape juice (including grape must), concentrated or not, with an added sugar content of more than 30 % by weight, falling within subheading 20.07 A I and B I of the Common Customs Tariff : (a) white : 3,84 ECU per % vol of potential alcoholic strength per hectolitre ; (b) other : 4,07 ECU per % vol of potential alcoholic strength per hectolitre. C. The standard amount per hectolitre to be added in the case of the products specified in A (1 ), (2), (3) and (6), when they are put up in containers of two litres or less, shall be 42,30 ECU per hectolitre. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 For the period 16 December 1983 to 31 August 1984, the reference prices shall be as follows : A. Products falling within subheading 22.05 C of the Common Customs Tariff : 1 . red wine : 4,48 ECU per % vol of actual alcoholic strength per hectolitre ; 2. white wine other than that specified in point 3 below : 4,23 ECU per % vol of actual alcoholic strength per hectolitre ; 3 . white wine presented for importation under the name Riesling or Sylvaner : 89,63 ECU/hl ; 4. wine fortified for distillation as defined in Addi ­ tional Note 4 (b) to Chapter 22 of the Common Customs Tariff : 2,61 ECU per % vol of actual alcoholic strength per hectolitre ; 5 . alcohol-muted fresh grape must as defined in Additional Note 4 (a) to Chapter 22 of the Common Customs Tariff : 2,80 ECU per % vol total alcoholic strength per hectolitre ; 6 . liqueur wine as defined in Additional Note 4 (c) to Chapter 22 of the Common Customs Tariff falling within the following subheadings : 22.05 C II : 69 ECU/hl , 22.05 C III : (a) not exceeding 1 5 % vol with more than 130 g but not more than 330 g total dry extract per litre : 69 ECU/hl, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 December 1983 . For the Commission Poul DALSAGER Member of the Commission